367 F.2d 581
UNITED STATES of America, Appellee,v.Joseph Clarence MACY, Appellant.
No. 10681.
United States Court of Appeals Fourth Circuit.
Argued October 3, 1966.
Decided October 14, 1966.

T. R. Bryan, Sr., Wilkesboro, N. C., for appellant.
William H. Murdock, U. S. Atty. (H. Marshall Simpson, Asst. U. S. Atty., on the brief) for appellee.
Before BOREMAN, BRYAN and BELL, Circuit Judges.
PER CURIAM:


1
Appellant assails his conviction of offenses in connection with an illicit still, 26 U.S.C. §§ 5601(a) (1), 5601(a) (4), 5222 and 5601(a) (7), and 5205(a) (2) and 5604(a) (1), on the ground that the still was discovered through an illegal search. Our examination of the record discloses no error of the District Court in sustaining the search and in adjudging the appellant guilty.


2
Affirmed.